—Judgment unanimously affirmed. Memorandum: We reject the contention that the single count of the indictment charging defendant with grand larceny in the third degree is duplicitous (see, CPL 200.30 [1]; People v Davis, 72 NY2d 32, 38) because it charges him with both larceny by false pretenses (Penal Law § 155.05 [2] [a]) and larceny by false promise (Penal Law § 155.05 [2] [d]). The People .are not required to allege "the particular theory of larceny” in the indictment (Penal Law § 155.45 [1]; see, People v Farruggia, 41 AD2d 894), and Supreme Court, as trier of the facts, was entitled to consider the proof supporting both theories under the single count of the indictment (see, People v Cannon, 194 AD2d 496, lv denied 82 NY2d 715).
*1005Defendant was not deprived of a fair trial when the court entertained an application for an order to show cause in a related civil proceeding (see, People v Brown, 24 NY2d 168). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is sufficient to support the conviction, and the verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J.—Grand Larceny, 3rd Degree.) Present—Denman, P. J., Green, Fallon, Callahan and Boehm, JJ.